


Exhibit 10(d)


_________ Maximum Performance Shares    Date of Grant: January 3, 2014




2014 GROWTH AND INCOME PERFORMANCE SHARE AWARD


2004 OMNIBUS STOCK AND INCENTIVE PLAN


FOR DENBURY RESOURCES INC.


This PERFORMANCE SHARE AWARD (this “Award”) is made effective on the Date of
Grant by Denbury Resources Inc. (the “Company”) in favor of «Officer_Name»
(“Holder”).


WHEREAS, in accordance with Section 17 of the 2004 Omnibus Stock and Incentive
Plan for Denbury Resources Inc., as amended and/or restated (the “Plan”), the
Committee may grant performance-based Awards;


WHEREAS, the Committee desires to grant to Holder an Award under which Holder
can earn a maximum of
Performance Shares based on the performance factors set forth in this Award, and
subject to all of the provisions, including without limitation the Vesting
provisions, of the Plan and this Award;


WHEREAS, no Performance Shares will be issued or outstanding until their
respective Vesting Dates or they become Vested Earned Performance Shares; and


WHEREAS, the Company and Holder understand and agree that this Award is in all
respects subject to the terms, definitions and provisions of the Plan, all of
which are incorporated herein by reference, except to the extent otherwise
expressly provided in this Award.


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties agree as follows:


1.    Performance Share Grant. The Company hereby grants Holder the right to
earn, Vest in, and receive delivery of, on the Delivery Date up to ____________
Reserved Shares (“Performance Shares”) subject to the terms and conditions set
forth in the Plan and in this Award.


2.    Definitions. All words capitalized herein that are defined in the Plan
shall have the meaning assigned them in the Plan; other capitalized words shall
have the following meaning, or shall be defined elsewhere in this Award:


(a) “Actual Reported Production” means production of oil, condensate, natural
gas liquids (“NGLs”) and natural gas, expressed on a BOE-per-day basis, as
reported in the Company’s Form 10-K for each Fiscal Year within the Performance
Period.


(b) “Annual Adjusted Cash Flow” means, for each Fiscal Year within the
Performance Period, the result of (i) Cash Flow from Operations, plus (ii) the
Commodity Price Adjustment and (iii) Commodity Derivative Settlements, minus
(iv) Working Capital Changes and minus (v) Development Capital Expenditures.


(c) “Annual Adjusted Cash Flow Per Share” means for each Fiscal Year within the
Performance Period, the quotient (rounded to two decimal places) of (i) Annual
Adjusted Cash Flow divided by (ii) Basic Weighted Average Shares Outstanding for
that Fiscal Year.


(d) “Annual Production Per Share” means for each Fiscal Year within the
Performance Period, the quotient of (i) Actual Reported Production divided by
(ii) Basic Weighted Average Shares Outstanding for that Fiscal Year.


(e) “Basic Weighted Average Shares Outstanding” means for any Fiscal Year, that
number of shares of common stock of the Company which is used to compute basic
earnings per share for that Fiscal Year as presented on the Company’s Statements
of Operations in its Form 10-K.






--------------------------------------------------------------------------------




(f) “BOE” means Barrels of Oil Equivalent, and for all purposes hereof, will be
calculated using the ratio of one barrel of crude oil, condensate or NGLs to six
thousand cubic feet of natural gas.


(g) “Cash Flow from Operations” means, for each Fiscal Year within the
Performance Period, the Company’s operating cash flow for those Fiscal Years as
presented on the Company’s Statement of Cash Flows in its Forms 10-K for such
Fiscal Years.


(h) “Committee Percentage Point Reduction” means the number (if any) of
Performance Percentage Points (not in excess of the Committee Percentage Point
Reduction Limitation) by which the Committee reduces Holder’s Performance
Percentage Points in accordance with Section 4 hereof.


(i) “Committee Percentage Point Reduction Limitation” means the lesser of (i)
twenty-seven (27) Performance Percentage Points, or (ii) the product of (x)
Holder’s Performance Percentage Points earned during the Performance Period as
determined prior to the application of the Committee Percentage Point Reduction,
multiplied by (y) twenty-five percent (25%).


(j) “Commodity Derivative Settlements” means amounts paid, less amounts
received, to settle commodity derivative contracts covering production during
the Performance Period, adjusted to exclude that portion of current income tax
expense (benefit), associated with such settlements, as calculated in the
Company’s annual income tax provision.


(k) “Commodity Price Adjustment” means, for each Fiscal Year period within the
Performance Period, $20 million multiplied by the result of (i) Forecasted BOE
Price specified in Appendix A to this Award minus (ii) the Realized BOE Price.


(l) “Delivery Date” means the date on which Vested Earned Performance Shares
(other than Performance Shares delivered under Section 5(b) hereto) are
delivered to Holder, which shall be the Vesting Date, or as soon thereafter as
practicable, but in no event later than thirty (30) days after the Vesting Date.


(m) “Development Capital Expenditures” means, for each Fiscal Year period within
the Performance Period, the sum of the amounts of the line items presented in
the “Cash Flow Used for Investing Activities” (or similar) section of the
Company’s Statement of Cash Flows in its Form 10-K for such Fiscal Year that
represent the Company’s oil and natural gas and CO2 development activities
(which for example included in the Company’s Form 10-K for 2013 capital
expenditures for oil and gas; CO2 properties; and, pipelines and plants), as
such line items showing amounts of capital expenditures may change from year to
year, adjusted to include the change in accruals related to those expenditures
during the Fiscal Year (as disclosed in the Company’s financial statement
footnotes filed in its Form 10-K). As a point of clarification, Development
Capital Expenditures should include all capital expenditures incurred during the
Fiscal Year, regardless of whether those capital expenditures were paid in cash
during the year or recorded as a liability for future payment. Development
Capital Expenditures do not include cash outflows incurred to acquire, or invest
in, businesses, other entities or properties.


(n) “Disability” means, without limitation, the same as it does in the Plan.


(o) “Earned Performance Shares” means the number of Performance Shares which are
earned during the Performance Period as described and calculated in Section 5
hereof.


(p) “Fiscal Year” means the 12-month period adopted by the Company for financial
reporting purposes.


(q) “Performance Measure” means the Average Growth and Income Rate, defined in
Section 3(a) for the Performance Period.


(r) “Performance Period” means the period beginning on January 1, 2014, and
ending on December 31, 2016.


(s) “Performance Percentage” means the excess of (i) Holder’s aggregate
Performance Percentage Points, over (ii) the Committee Percentage Points
Reduction, if any, determined as of the last day of the Performance Period.


(t) “Performance Percentage Points” means, collectively, the points, designated
as Performance Percentage Points, earned with respect to the Average Growth and
Income Performance Measure during the Performance Period.


(u) “Performance Shares” means the number of Reserved Shares subject to this
Award, as shown on the first page of this Award.






--------------------------------------------------------------------------------




(v) “Post Separation Change in Control” means a Change in Control which follows
Holder’s Separation, but results from the Commencement of a Change in Control
that occurs prior to Holder’s Separation. For all purposes of this Award, the
term “Commencement of a Change in Control” means the date on which any material
action, including without limitation through a written offer, open-market bid,
corporate action, proxy solicitation or otherwise, is taken by a “person” (as
defined in Section 13(d) or Section 14(d)(2) of the 1934 Act), or a “group” (as
defined in Section 13(d)(3) of the 1934 Act), or their affiliates, to commence
efforts that, within 12 months after the date of such material action, leads to
a Change in Control involving such person, group, or their affiliates.


(w) “Realized BOE Price” means the Company’s realized unit sales price per
barrel of oil equivalent (excluding the impact of derivative settlements) as
presented in the Company’s Form 10-K for each Fiscal Year.


(x) “Target Performance Shares” means of the Performance Shares, which is the
number of Performance Shares which will be Earned Performance Shares if Holder’s
Performance Percentage is 100%.


(y) “Working Capital Changes” means for each Fiscal Year within the Performance
Period, an amount equal to the sum of the items presented in the “Changes in
Assets and Liabilities” (or similar) subsection of the Company’s Statement of
Cash Flows in its Form 10-K for such Fiscal year.
 
(z) “Vesting Date” means March 31, 2017.


3.    Measurement of Percentage Points Earned With Respect To The Growth and
Income Measure


(a) Average Growth and Income Rate Performance Percentage Points. The
Performance Percentage Points which will be credited to Holder are set forth in
the following Chart based on the Average Growth and Income Rate for the three
Fiscal Years within the Performance Period. The “Average Growth and Income Rate”
means the quotient (rounded to three decimal places and then expressed as a
percentage) of (x) the sum of the Annual Growth and Income Rate for each Fiscal
Year during the Performance Period, divided by (y) 3.
 
Average Growth and Income Rate
Performance
Percentage Points
A.
>=11.0%
133.3
B.
>=10.0% and <11.0%
106.7
C.
>=9.0% and <10.0%
80
D.
>=7.0% and <9.0%
53.3
E.
Less than 7.0%
0



(b) Annual Growth and Income Rate. For purposes of this Award, the “Annual
Growth and Income Rate” for each Fiscal Year within the Performance Period shall
be equal to the sum of the (i) Annual Production Per Share Growth Rate for that
Fiscal Year and (ii) the Annual Adjusted Cash Flow Per Share Rate.


(c) Annual Production Per Share Growth Rate. For purposes of this Award, the
“Annual Production Per Share Growth Rate” for each Fiscal Year in the
Performance Period, shall be equal to the quotient (rounded to three decimal
places and then expressed as a percentage) of (i) Annual Production Per Share
for that Fiscal Year minus Annual Production Per Share for the immediately
preceding Fiscal Year (“Prior Fiscal Year”), divided by (ii) Annual Production
Per Share for the Prior Fiscal Year.


(d) Annual Adjusted Cash Flow Per Share Rate. For purposes of this Award, the
“Annual Adjusted Cash Flow Per Share Rate” for each Fiscal Year in the
Performance Period, shall be equal to the quotient (rounded to three decimal
places and then expressed as a percentage) of (i) Annual Adjusted Cash Flow Per
Share divided by (ii) the Pro Forma Stock Price, as specified in Appendix B to
this award.


4.    Committee’s Reduction of Performance Percentage Points.


Notwithstanding any provision hereof to the contrary, the Committee, in its sole
discretion, by written notice to Holder prior to the Vesting Date, may reduce
Holder’s otherwise earned Performance Percentage Points by applying a Committee
Percentage Point Reduction.






--------------------------------------------------------------------------------




(a) Performance Percentage Points Reduction. The Committee will make its
determination of the Committee Percentage Point Reduction amount (if any) based
on the Committee’s subjective evaluation of Company performance with respect to
each of the four Additional Committee Evaluation Factors listed in (b) below.
This evaluation will determine the amount of the Performance Percentage Points
reduction (not to exceed the Committee Percentage Point Reduction Limitation)
that will be the Committee Percentage Point Reduction for the Performance
Period:


(b) For purposes of this Award, the “Additional Committee Evaluation Factors”
are:


(i)    the Company’s compliance with corporate governance factors such as the
ability to obtain an unqualified auditors’ opinion on the Company’s financial
statements contained in its Form 10-K for the Performance Period, and avoid any
financial restatements,


(ii)    the Company’s maintenance of a reasonable debt-to-capital and/or
debt-to-cash-flow ratio,


(iii)    the Company’s record as to health, safety and environmental compliance
and results, and


(iv)    the increase in the net asset value per share of Company stock,
determined after excluding the effects, to the extent reasonably practical,
caused by fluctuations in commodity prices and capital and operating costs or
other factors which are generally not controllable by the Company.


5.    Earning Performance Shares.


(a) Earned Performance Shares. The number of Earned Performance Shares shall be
equal to the product of (i) the Target Performance Shares, multiplied by (ii)
the Performance Percentage. Only whole shares will be issued to the Holder. The
Committee will determine and certify, and the Administrator will advise Holder,
of Holder’s Performance Percentage as soon as reasonably possible thereafter.


(b) Change in Control. Notwithstanding the foregoing and any other provision
hereof to the contrary, if a Change in Control occurs during the Performance
Period then, regardless of the Performance Percentage at the date of the Change
in Control, Holder will be entitled to receive delivery of all of the Target
Performance Shares (notwithstanding any provision hereof to the contrary, none
of which Target Performance Shares will be retained by the Company other than as
payment for withholding) as soon as reasonably possible following such Change in
Control, but in no event later than the 15th day of the third month after the
end of the Fiscal Year in which such Change in Control occurs, and Holder
permanently shall forfeit the right to receive any other Performance Shares
under this Award.


6.    Vesting (and Forfeiture) of Earned Performance Shares.


(a)No Separation Prior to the Vesting Date. If Holder does not Separate prior to
the Vesting Date, Holder will be 100% Vested in the Earned Performance Shares.


(b)Retirement Vesting Date. In the event Holder reaches his Retirement Vesting
Date prior to the Vesting Date, Holder will be entitled to receive Performance
Shares in an amount equal to the number of Earned Performance Shares on the
Vesting Date (which shares will be delivered to the employee on the Delivery
Date), based on the actual performance results certified by the Committee,
without any right to receive any additional Performance Shares, and without any
proration of the number of Performance Shares earned in such circumstances.
Notwithstanding the foregoing, in the event Holder Separates after Holder’s
Retirement Vesting Date, but within 12 months of the Date of Grant, all rights
to receive Performance Shares under this Award will be forfeited.


(c)Forfeiture. Except to the extent expressly provided in Sections 6(b) or (c),
Holder permanently will forfeit all rights with respect to all Performance
Shares upon the date of his Separation, if such Separation occurs prior to the
Vesting Date.


(i)    Death. If Holder Separates by reason of death prior to the Vesting Date,
Holder’s Beneficiary will be entitled to receive Performance Shares in an amount
equal to the number of Target Performance Shares (and does not have any right to
receive any other Performance Shares under this Award) as soon as reasonably
possible, but in no event more than 90 days after Holder’s death.


(ii)    Disability. If Holder Separates by reason of a Disability prior to the
Vesting Date, Holder will be entitled to receive Performance Shares in an amount
equal to the number of Target Performance Shares (and does not have any right to
receive




--------------------------------------------------------------------------------




any additional Performance Shares under this Award) as soon as reasonably
possible, but in no event later than the 15th day of the third month after the
end of the Fiscal Year following the Date on which the Committee determines that
Holder is Disabled.


(iii)    Post Separation Change in Control. If there is a Post Separation Change
in Control, Holder will be entitled to receive Performance Shares in an amount
equal to the number of Target Performance Shares (and does not have any right to
receive any additional Performance Shares under this Award) as soon as
reasonably possible after the date of the Change in Control, but in no event
later than the 15th day of the third month after the end of the Fiscal Year in
which such Change in Control occurs.


7.    Withholding. On the Vesting Date, the minimum statutory withholding
required to be made by the Company shall be paid by Holder (or Holder’s
Beneficiary) to the Administrator in cash, by delivery of Shares, or by
authorizing the Company to retain Earned Performance Shares, or a combination
thereof; provided, further, that where Shares or Earned Performance Shares are
delivered or retained, the satisfaction of Holder’s obligation hereunder will be
based on the Fair Market Value on the Vesting Date of such delivered or retained
Shares.


8.    Issuance of Shares. Without limitation, Holder shall not have any of the
rights and privileges of an owner of the Company’s Common Stock (including
voting rights and dividend rights), until the Vesting Date or such Shares
otherwise become Vested Earned Performance Shares. The Administrator shall
deliver the Vested Shares (reduced by the number of Vested Shares delivered to
the Administrator to pay required withholding under Section 7 above) to the
Holder as soon as reasonably possible following Vesting. The Holder agrees that
the delivery of Vested Shares hereunder is subject to the Company’s stock
ownership guidelines, as potentially modified from time to time.


9.    Administration. Without limiting the generality of the Committee’s rights,
duties and obligations under the Plan, the Committee shall have the following
specific rights, duties and obligations with respect to this Award. Without
limitation, the Committee shall interpret conclusively the provisions of the
Award, adopt such rules and regulations for carrying out the Award as it may
deem advisable, decide conclusively all questions of fact arising in the
application of the Award, certify the extent to which the Average Growth and
Income Performance Measure has been satisfied and the number of Performance
Percentage Points earned, exercise its right to reduce Performance Percentage
Points, and make all other determinations and take all other actions necessary
or desirable for the administration of the Award. The Committee is authorized to
change any of the terms or conditions of the Award in order to take into account
any material unanticipated change in the Company’s operations, corporate
structure, assets, or similar change, but only to the extent such action carries
out the original purpose, intent and objectives of the Award, and, to the extent
the Award is intended to qualify as “performance based” under Section 162(m) of
the Internal Revenue Code, does not affect such qualification. All decisions and
acts of the Committee shall be final and binding upon Holder and all other
affected parties.


10.    Beneficiary. Holder’s rights hereunder shall be exercisable during
Holder’s lifetime only by Holder or Holder’s legal representative. Holder may
file with the Administrator a written designation of beneficiary (such person(s)
being the Holder’s “Beneficiary”), on such form as may be prescribed by the
Administrator. Holder may, from time to time, amend or revoke a designation of
Beneficiary. If no designated Beneficiary survives Holder, the Holder’s estate
shall be deemed to be Holder’s Beneficiary.


11.    Holder’s Access to Information. As soon as reasonably possible after the
close of the preceding Fiscal Year, the Committee (and the Administrator to the
extent it shall have been directed by the Committee) shall make all relevant
annually-determined calculations and determinations hereunder, and shall
communicate such information to the Administrator. The Administrator will
furnish all such relevant information to Holder as soon as reasonably possible
following the date on which all, or a substantial majority, of the information
is available.


12.    No Transfers Permitted. The rights under this Award are not transferable
by the Holder other than by will or the laws of descent and distribution, and so
long as Holder lives, only Holder or his or her guardian or legal representative
shall have the right to receive and retain Vested Earned Performance Shares.


13.    No Right To Continued Employment. Neither the Plan nor this Award shall
confer upon Holder any right with respect to continuation of employment by the
Company, or any right to provide services to the Company, nor shall they
interfere in any way with Holder’s right to terminate employment, or the
Company’s right to terminate Holder’s employment, at any time.






--------------------------------------------------------------------------------




14.    Governing Law. Without limitation, this Award shall be construed and
enforced in accordance with, and be governed by, the laws of Delaware.


15.    Binding Effect. This Award shall inure to the benefit of and be binding
upon the heirs, executors, administrators, permitted successors and assigns of
the parties hereto.


16.    Waivers. Any waiver of any right granted pursuant to this Award shall not
be valid unless it is in writing and signed by the party waiving the right. Any
such waiver shall not be deemed to be a waiver of any other rights.


17.    Severability. If any provision of this Award is declared or found to be
illegal, unenforceable or void, in whole or in part, the remainder of this Award
will not be affected by such declaration or finding and each such provision not
so affected will be enforced to the fullest extent permitted by law.




IN WITNESS WHEREOF, the Company has caused this Award to be executed on its
behalf by its duly authorized representatives on the Date of Grant.


 
DENBURY RESOURCES INC.
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Phil Rykhoek
CEO
 
Mark C. Allen
Senior VP, CFO & Asst. Secretary





ACKNOWLEDGMENT


The undersigned hereby acknowledges (i) receipt of this Award, (ii) the
opportunity to review the Plan, (iii) the opportunity to discuss this Award with
a representative of the Company, and the undersigned’s personal advisors, to the
extent the undersigned deems necessary or appropriate, (iv) the understanding of
the terms and provisions of the Award and the Plan, and (v) the understanding
that, by the undersigned’s signature below, the undersigned is agreeing to be
bound by all of the terms and provisions of this Award and the Plan.


Without limitation, the undersigned agrees to accept as binding, conclusive and
final all decisions, factual determinations, and/or interpretations (including,
without limitation, all interpretations of the meaning of provisions of the
Plan, or Award, or both) of the Committee regarding any questions arising under
the Plan, or this Award, or both.


Dated as of the effective date.


 
 
 
 
 
Holder Signature



